DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation wherein the textile reinforcement is “suitable for use in a thermoplastic resin impregnation method, with a view to producing composite parts” renders the claim indefinite. It is not clear what is being claimed. The limitation appears to be an intended use limitation but it is not clear what is intended by the phrase “with a view to producing composite parts.” For example, it is not clear if the claimed textile must be suitable for the production of a composite part. 
The phrase “the cohesion” lacks antecedent basis. It is not clear what cohesion is being referenced. 
The phrase “the application temperature of the said thermoplastic impregnation resin” lacks antecedent basis. It is not clear what application is being referenced. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,794,640 to Healey in view of (when necessary) USPAP 2009/0071117 to Hegan.
Claims 1 and 21, Healey discloses a textile reinforcement suitable for use in a thermoplastic resin impregnation method, with a view to producing composite parts, comprising at least one set of yarns, each set comprising substantially parallel yarns, and a sewing yarn sewn through the at least one set to ensure the cohesion thereof, wherein the sewing yarn comprises a group of filaments having a melting temperature higher than the application temperature of the said thermoplastic impregnation resin, and a group of filaments produced from a thermoplastic material, miscible in the impregnation resin, and having a melting temperature lower than the application temperature of the said thermoplastic impregnation resin (see entire document including column 1, line 54 through column 2, line 67).
Healey does not appear to specifically mention yarns being high-tenacity yarns such as glass or aramid but Healey discloses that the fabrics are to have optimum strength and may be used in wing skins (column 1, lines 14-33). The examiner takes official notice that it is conventional in the art to use high-tenacity yarn material such as glass or aramid. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the textile of Healey from high-tenacity yarns, such as glass or aramid, motivated by a desire to product a product of high strength and/or 
Healey does not appear to specifically mention the two groups of filaments being assembled by twisting or wrapping but the examiner takes official notice that yarns conventionally comprise filaments twisted together. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the yarns with any suitable construction, such as twisted filaments, because it is conventional and/or because it is within the general skill of a worker in the art to select a yarn construction on the basis of its suitability and desired characteristics.
Claim 14, the set of yarns is a ply without crimping (column 1, lines 54-57). 
Claim 15, Healey discloses the use of woven reinforcements (column 1, lines 14-33). 
Claim 16, the reinforcement comprises a single layer formed by a set of substantially parallel high-tenacity yarns, and a support layer formed by a fibrous material the fibers of which are not parallel to said layer of high-tenacity yarns (Figure 1 and column 3, lines 19-22). 
Claim 17, the support layer is formed by a non-woven fabric (Figure 1 and column 3, lines 19-22).
Claim 18, the support layer is formed by a set of parallel yarns spaced apart from each other (Figure 1 and column 3, lines 19-22).
Claim 19, Healey discloses that the sewing thread may comprise two distinct groups of different materials (column 2, lines 23-37) but Healy does not appear to mention the groups of filaments each group being wrapped in opposite directions. Hegan discloses that it is known in the sewing yarn art to twist filaments in opposite directions to bind the filaments together and enhance the strength of the yarn (see entire document including [0018]-[0020] and [0026]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the sewing yarns of Healey with opposite direction twist filaments, to bind the filaments together and enhance the strength of the yarn.
Claim 20, the distinct groups of filaments may be produced from a thermoplastic material, miscible in the impregnation resin, and have different melting temperatures (column 2, lines 11-67). 

Claim 23, the filaments having a melting temperature higher than the melting temperature of the thermoplastic impregnation resin, have a melting temperature or glass transition temperature of more than 250°C (column 2, lines 23-34). 
Claim 24, Healey does not appear to mention the sewing yarn count but Hegan discloses that it is known in the art to use a yarn having a count of between 20 and 300 dtex [0030]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sewing yarn with any suitable yarn count, such as claimed, motivated by a desire to practice the invention of Healey and/or because it is within the general skill of a worker in the art to select a yarn count on the basis of its suitability and desired characteristics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789